Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      18-MAY-2022
                                                      07:59 AM
                          SCAD-XX-XXXXXXX
                                                      Dkt. 4 ORD
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         DISCIPLINARY BOARD OF THE HAWAIʻI SUPREME COURT,
                           Petitioner,

                                 vs.

                 PRESTON A. GIMA, (Bar No. 2710),
                            Respondent.


                        ORIGINAL PROCEEDING
                          (DB NO. 21-9003)

                ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon review of the May 3, 2022 petition filed by the
 Office of Disciplinary Counsel on behalf of, and with the
 approval of, the Disciplinary Board of the Hawaiʻi Supreme Court,
 requesting this court to determine whether Respondent Preston A.
 Gima had asserted incapacity, pursuant to Rules 2.19 (b) and
 2.19(c) of the Rules of the Supreme Court of the State of Hawaiʻi
 (RSCH), such that he should be placed on inactive status pursuant
 to those Rules, the lack of response from Respondent Gima, and
 upon examination of the record in this matter and in ODC v. Gima,
 SCAD-16-613 and ODC v. Gima, SCAD-20-414, we conclude Gima has
 informed the Disciplinary Board that he is suffering from an
 infirmity which prevents him from adequately defending himself in
 the pending disciplinary matter and that, therefore, transfer to
inactive status is warranted, without the necessity of further
examination of Respondent Gima.   Therefore,
           IT IS HEREBY ORDERED that Respondent Preston A. Gima is
transferred to inactive status in this jurisdiction, pursuant to
RSCH Rules 2.19(b) and 2.19(c), effective with the filing of this
order.   Respondent Gima shall remain on inactive status until
further order of this court, or until such time as, pursuant to
RSCH Rule 2.19(f), he establishes to this court’s satisfaction
that he is fit to proceed with regard to the pending disciplinary
proceedings.
           IT IS FURTHER ORDERED that ODC shall suspend and hold
in abeyance proceedings against Respondent Gima to the extent
required by RSCH Rule 2.19(h).
           IT IS FURTHER ORDERED that the Disciplinary Board
shall, pursuant to RSCH Rule 2.19(d) (2021), cause a notice of
this transfer to inactive status to be published.
           IT IS FINALLY ORDERED that the clerk of the court,
pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of
this order to all judges of the State of Hawaiʻi and shall
request their assistance and such action as may be indicated to
protect the interests of both Respondent Gima and his clients, if
any.
           DATED: Honolulu, Hawaiʻi, May 18, 2022.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins

                                  2